Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
14, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 14, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00653-CV
____________
 
IN RE CALVIN D. WELLS d/b/a WELLS & SON ROOFING
COMPANY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
August 8, 2007, relator filed a petition for writ of mandamus in
this Court, requesting we direct the Honorable R. Jack Cagle, Judge of County
Civil Court at Law No. 1 of Harris County, Texas, (1) to vacate his orders of
July 12, 2007 and July 27, 2007 denying relator=s motion to dismiss the underlying
lawsuit filed by real party Gary Roberts; (2) to enter an order granting the
motion to dismiss; and (3) to render a final judgment dismissing all of real
party=s claims against relator. 
Because relator failed to comply with the requirements of the Rules of
Appellate Procedure, it has not established entitlement to the extraordinary
relief sought.  See Tex. R.
App. P. 52.3 (j)(1)(A) and 52.7(a)(1).  Accordingly, we deny
relator=s petition for writ of mandamus. 
 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed August 14, 2007.
Panel consists of Justices Yates, Seymore
and Guzman.